Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on December 16, 2020.
Claims 1, 2, 5, 8, 9 and 12 have been amended.
Claims 21-34 have been added.
Claims 3, 4, 6, 7, 10, 11 and 13-20 have been canceled.
Claims 1, 2, 5, 8, 9, 12 and 21-34 are currently pending and have been examined. 

Claim Objections
Claim 9 is objected to for not being properly labeled as “Currently Amended”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 5, 8, 9, 12 and 21-34 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 8 and 29 recite “determine an onboarding score for the candidate based on the variance and first candidate interaction metrics”.
The specification at [0026]: “In block 204, the current diversity metrics of the team that were determined in block 202 are compared to the recalculated diversity metrics that were determined in block 203 to determine a diversity variance for the candidate, i.e., a change in the diversity metrics of the team attributable to the candidate…an onboarding score is determined for the candidate based on the diversity variance and candidate interaction metrics…candidate interaction metrics that are used to calculate the onboarding score may include candidate sentiment data regarding the organization and the recruitment process…”
The specification at [0029]-[0030] further discloses basing the onboarding score on interaction metrics but does not provide any description as to what the specific interactions metrics are (aside from that they are gathered from a survey or a candidate’s communication metadata.)
The Examiner asserts that Applicant has not provided an adequate disclosure to demonstrate how Applicant calculates onboarding scores.  Applicant has merely stated that the variance and interaction metrics are used.  The specification does not inform how sentiment data translates to interaction metrics in order to be used to calculate an onboarding score.
Claims 2, 5, 9, 12, 21-28 and 30-34 are rejected based on their dependence from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 9 and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 9 and 30 recite using attributes of gender, caste, race, geographic origin and veteran status to compute a diversity metric where a candidate is awarded one point for each attribute that corresponds to the candidate.
This limitation is unclear as every candidate will presumably have a gender, race and geographic origin, therefore it is unclear how points are awarded.  The Examiner suggests clarifying that points are awarded based on matching a diversity metric target for a given team/job (if the specification provides support for such a limitation).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5, 8, 9, 12 and 21-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) determine diversity metrics of a candidate that is interviewing for a position in a team of an organization; determine diversity metrics of each individual member of the team; calculate a first diversity score for the team based on the diversity metrics of each individual member of the team; calculate a second diversity score for the team based on the diversity metrics of each individual member of the team and the diversity metrics of the candidate; determine a diversity variance comprising a difference between the first diversity score and the second diversity score, determine an onboarding score for the candidate based on the diversity variance and the candidate interaction metrics and provide the onboarding score to a recruiter.
These limitations recite a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “comprising a processor” and using natural language processing of communication data stored in a communication database to determine candidate interaction metrics, nothing in the claim elements precludes the steps from practically being performed in the mind.  In fact, as written, the processor of the system, method and apparatus could be a calculator.  The natural language processing is a well-known computer function that replaces the human user in understanding the gist of a communication. The specification discloses using off-the-shelf technology (Watson Speech to Text, Sentiment Analysis and/or Tone Analyzer at [0029]). The claims are also directed to certain methods of organizing human activity, in this case, the activity is creating diverse teams in the workplace. This judicial exception is not integrated into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components. See the specification at [0039]: “any suitable hardware”. Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.
In step 2b, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations of determining/calculating via a processor and using natural language processing of communication data stored in a communication database to determine candidate interaction metrics, are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  In fact, as written, the processor of the system, method and apparatus could be a calculator.  The natural language processing is a well-known computer function that replaces the human user in understanding the gist of a communication. The specification discloses using off-the-shelf technology (Watson Speech to Text, Sentiment Analysis and/or Tone Analyzer at [0029]).  (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional.) 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Applicant Arguments:
Applicant asserts that the use of natural language processing is a meaningful limitation that is other than what is well-understood, routine and conventional in the field.
The Examiner respectfully disagrees.  Using natural language processing of communication data stored in a communication database to determine candidate interaction metrics is a well-known computer function that replaces the human user in understanding the gist of a communication. The specification discloses using off-the-shelf technology (Watson Speech to Text, Sentiment Analysis and/or Tone Analyzer at [0029]).  Therefore, the Examiner is not persuaded that NLP is something other than what is well-understood, routine and conventional in the field.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner:
U.S. Pub. No. 2019/0164133 to Chakraborty et al.: See [0091]-[0094]: job diversity is considered; job post score is used to select jobs for posting on a social network based on their scores.
The following non-patent literature is cited to show the best non-patent literature prior art found by the examiner:
K. Peña, K. Hinsen and M. Wilbur, "Why Diversity Programs Fail—And How to Fix Them," in SMPTE Motion Imaging Journal, vol. 127, no. 9, pp. 56-69, Oct. 2018, doi: 10.5594/JMI.2018.2860499: The paper discusses issues associated with attempting to create a diverse workplace.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629